Citation Nr: 1218004	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-38 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss.

2.  Entitlement to a rating in excess of 40 percent for a chronic low strain with degenerative changes at L5-S1 and left sciatica/radiculopathy.

3.  Entitlement to a total rating based upon individual unemployability (TDIU).

4.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot disability.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a left foot disability.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability.

8.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability.

9.  Whether new and material evidence has been received to reopen a claim for service connection for a left hand disability.

10.  Whether new and material evidence has been received to reopen a claim for service connection for a right hand disability.

11.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.

12.  Entitlement to service connection for a left hand disability.

13.  Entitlement to service connection for a right hand disability.

14.  Entitlement to service connection for a right arm disability, to include as secondary to a service connected lumbar spine disability.

15.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1960 to December 1964 and from May 1966 to March 1982, including service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision issued by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) which partially granted the Veteran's claim for an increased rating for bilateral hearing loss, assigning a 30 percent rating.  His claims for an increased rating for a lumbar spine disability and service connection for right arm and shoulder pain as well as entitlement to TDIU were denied.  In addition, his requests to reopen his claims for service connection for left hand osteoarthritis, neck pain, left shoulder pain, right knee osteoarthritis, right foot osteoarthritis, left foot osteoarthritis and right hand osteoarthritis were denied.

An August 2009 Decision Review Officer (DRO) decision found that there was clear and unmistakable error in the April 2008 rating decision as to the evaluation of bilateral hearing loss and assigned a 40 percent rating.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a June 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The issues of entitlement to service connection for a thoracic spine disability and a left arm disability to include as secondary to a service connected lumbar spine disability were raised by the Veteran in a March 2007 informal claim.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for bilateral hearing loss, an increased rating for a lumbar spine disability, requests to reopen his claims for service connection for a cervical spine disability and a left shoulder disability as well as his claims for service connection for a bilateral hand disability, a right arm disability and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is precluded from obtaining or maintaining gainful employment as a result of his various service connected disabilities.

2.  The Veteran's claim for service connection for a bilateral hand disability was last denied in a June 1982 rating decision as the evidence of record did not document a currently diagnosed disability.

3.  Evidence submitted since the June 1982 rating decision includes information pertaining to a fact necessary to substantiate the claim (i.e., a currently diagnosed bilateral hand disability), the absence of which was the basis of the previous denial.

4.  The Veteran's claim for service connection for a right shoulder disability was last denied in a June 1982 rating decision as the evidence of record did not document a currently diagnosed disability.

5.  Evidence submitted since the June 1982 rating decision includes information pertaining to a fact necessary to substantiate the claim (i.e., a currently diagnosed right shoulder disability), the absence of which was the basis of the previous denial.


6.  The Veteran withdrew his request to reopen his claim for service connection for a right knee disability at his June 2011 hearing.

7.  The Veteran withdrew his request to reopen his claim for service connection for a right foot disability at his June 2011 hearing.

8.  The Veteran withdrew his request to reopen his claim for service connection for a left foot disability at his June 2011 hearing.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a total rating based on individual unemployability due to service connected disabilities for the period prior to July 28, 2009 have been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2011).

2.  The June 1982 rating decision, which denied service connection for bilateral hand osteoarthritis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 
 
3.  Evidence received since the June 1982 rating decision, which denied service connection for bilateral hand osteoarthritis, is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  The June 1982 rating decision, which denied service connection for right shoulder osteoarthritis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 
 
5.  Evidence received since the June 1982 rating decision, which denied service connection for right shoulder osteoarthritis, is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


6.  The criteria for withdrawal of an appeal with regard to a request to reopen a claim for service connection for a right knee disability  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

7.  The criteria for withdrawal of an appeal with regard to a request to reopen a claim for service connection for a left foot disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

8.  The criteria for withdrawal of an appeal with regard to a request to reopen a claim for service connection for a right foot disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Given the Board's favorable disposition of the Veteran's claims for TDIU as well as his request to reopen claims for service connection for a hand disability and a right shoulder disability, the Board finds that all notification and development actions needed to fairly adjudicate the appeals have been accomplished.

TDIU

The Veteran contends that he is not able to maintain his past employment as a corrections officer due to the severity of his service connected disabilities, particularly his lumbar spine disability.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are circumstances in a veteran's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R.   § 4.16(a).

The Veteran's current service connected disabilities include: a lumbar spine disability, currently rated as 40 percent disabling; bilateral hearing loss, currently rated as 40 percent disabling; residuals of a left tibia fracture, rated as 10 percent disabling; left chest neuritis, rated as 10 percent disabling; a right foot scar, rated as noncompensably disabling; a left lateral chest wall subcutaneous nodule, rated as noncompensably disabling; left carpal tunnel syndrome, rated as noncompensably disabling.  His combined rating is 70 percent prior to July 29, 2009.  As of July 28, 2009, the Veteran's prostate cancer was rated as 100 percent disabling.  This rating satisfies the statutory requirements for TDIU.  See 38 C.F.R. § 4.16(a).

The Veteran was awarded Social Security Administration (SSA) benefits in April 2002 on the basis of fractures to the lower limbs and a back disorder.

In an Application for Increased Compensation Based Upon Unemployability, the Veteran wrote that he was not able to work due to his service connected back disability.  His past employment history included working as a corrections officer for 20 years and he had last worked in February 2002.  He had obtained a high school education and had no further education except for that which had been provided during service.

An October 2007 Request for Employment Information in Connection with Claim for Disability Benefits completed by the Veteran's former employer indicates that he had worked as a corrections officer from April 1982 to October 2002.  The employer indicated that the Veteran had retired early due to his disabilities; the specific nature of these disabilities was not addressed.

A February 2008 VA orthopedic examiner, following a physical examination, opined that the Veteran was unable to work in a physically demanding job but would be capable of working in a sedentary job.

During the June 2011 hearing, the Veteran testified that he retired from working as a corrections officer as he was no longer able to physically function in the position.  He was no longer able to perform certain tasks such as self-defense nor was he able to remove an individual from a burning building.  His back and shoulders had gotten worse.  In addition, he was using medication for his back condition that he was not permitted to use as a corrections officer.

The Veteran was awarded a 100 percent rating for prostate cancer in a November 2009 rating decision, effective July 28, 2009.  The Court has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  Further consideration of TDIU for the period beginning on July 28, 2009 is therefore not warranted.  Id. 
 
For the period prior to July 28, 2009, the Veteran was awarded SSA benefits due, at least in part, to his back disability.  His former employer indicated in an October 2007 response that the Veteran retired from his employment as a corrections officer due to his disabilities.  In addition, the Veteran has alleged that the medication prescribed for his lumbar spine disability is not permitted to be used by a corrections officer, presumably due to its side-effects.  Although the February 2008 VA examiner found that the Veteran was able to work a sedentary job, his past post-service employment consisted exclusively of corrections officer work, an occupation that is very physically demanding.  No other competent medical evidence has been submitted.

The evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, entitlement to TDIU is therefore granted for the period prior to July 28, 2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Petition to Reopen Criteria

A finally adjudicated claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, supra.
Petitions to Reopen Bilateral Hand and Right Shoulder Claims

A June 1982 rating decision denied the Veteran's claims for service connection for bilateral hand osteoarthritis and a right shoulder osteoarthritis as the evidence of record did not establish a currently diagnosed disability.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).  There were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

Evidence considered in the June 1982 rating decision included the Veteran's service treatment records and May 1982 VA examinations.

A September 1960 service entrance examination was negative for any relevant abnormalities and the Veteran denied a painful or "trick" shoulder and arthritis in an accompanying Report of Medical History (RMH).  Complaints of right shoulder pain were noted in July 1968.  Left hand X-rays conducted in January 1986 and October 1986 were negative for evidence of fractures or dislocations.  A September 1981 service discharge examination was negative for any relevant abnormalities with the Veteran reported left shoulder discomfort secondary to a fall in May 1979.  The Veteran denied a painful or "trick" shoulder and reported that he did not know if he suffered from arthritis in a September 1981 RMH.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any right shoulder or bilateral hand disability.

A May 1982 VA examination made no findings with regard to the Veteran's right shoulder or bilateral hands.

Evidence received since the June 1982 rating decision includes the Veteran's Social Security Administration (SSA) records, various private treatment records and VA treatment records dated through March 2009.

An August 2009 VA examination reflected the Veteran's complaints of bilateral hand pain during service without chronicity as well as right shoulder pain.  Physical examination was negative for localized tenderness in the hands or right shoulder.  Following this examination and a review of the Veteran's claims file, diagnoses of bilateral osteoarthritis in the hands and right shoulder internal derangement with a rotator cuff problem were made.

The Veteran's claims for service connection for a bilateral hand disability and a right shoulder disability were last denied in a June 1982 rating decision as the evidence did not document a currently diagnosed disability.  Medical evidence establishing such a diagnosis is required to reopen these claims.  An August 2009 VA examiner diagnosed the Veteran with bilateral osteoarthritis in the hands and right shoulder internal derangement with a rotator cuff problem.  This evidence is new and material, and the claims for service connection are therefore reopened.

Petitions to Reopen Right Knee, Left Foot and Right Foot Disability Claims

During his June 2011 hearing, the Veteran testified that he wished to withdraw his appeals with regard to his requests to reopen his claims of entitlement to service connection for a right knee disability, a left foot disability and a right foot disability.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  Id.

The Veteran has withdrawn his appeals as to these claims and there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his requests to reopen his claims for service connection for a right knee disability, a left foot disability and a right foot disability and the claims are dismissed.


ORDER

Entitlement to TDIU for the period prior to July 28, 2009 is granted.

New and material evidence having been received, the claim for service connection for a left hand disability is reopened.

New and material evidence having been received, the claim for service connection for a right hand disability is reopened.

New and material evidence having been received, the claim for service connection for a right shoulder disability is reopened.

The request to reopen a claim for service connection for a right knee disability is dismissed.

The request to reopen a claim for service connection for a left foot disability is dismissed.

The request to reopen a claim for service connection for a right foot disability is dismissed.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran has alleged suffering from a variety of orthopedic disabilities, including his cervical spine disability, bilateral shoulder disability, bilateral hand disability and right arm disability, as a result of a fall in service.  A May 1979 Operational Ground Mishap Report documents that the Veteran fell while climbing out of a refueling pit, striking his tailbone and back.  An August 2009 VA examiner diagnosed the Veteran with a variety of orthopedic disabilities and opined that he was unable to relate these conditions to service without resorting to mere speculation based upon the currently available information.  The examiner reasoned that there was no history of chronicity in service, that there was a passage of time since the Veteran's 1982 retirement and "some of the history provided by the Veteran."  However, the examiner did not specify what history that was provided rendered him unable to provide an opinion.  In addition, he did not indicate what additional evidence, if any, would be required to render an etiological opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  In light of these deficiencies, it is unlikely that the August 2009 VA opinion would survive judicial scrutiny.

The Veteran reported right arm numbness down from the neck during the August 2009 VA examination.  The examiner opined that these symptoms were likely radiation from cervical spine disc disease that was not related to service and that such symptoms would "not be discussed any further."  However, no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  A new VA examination is therefore required.

In an April 2007 statement, the Veteran wrote that he had been treated at the VA facilities in Bay Pine and Tampa.  He testified during his June 2011 hearing that he received treatment at the VA facility in Sebring and through Tricare.  VA treatment records dated from through March 2009 are located in the claims file and there are no electronic medical records.  In addition, there are no Tricare treatment records located in the claims file.  As these records have been adequately identified and are relevant to the instant claim, they must be obtained.  38 U.S.C.A. § 5103(a). 

Proper notice under the VCAA requires that the Veteran be provided notice of what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.   Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, the Veteran has not been provided notice that complies with the Kent requirements with regard to his requests to reopen his claims for service connection for a cervical spine disability and a left shoulder disability.  As the absence of such notice is generally considered to be prejudicial, notice complaint with Kent should be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as specified in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

The notice should also tell the Veteran of what elements of a successful claim were found to be lacking in the last final decisions denying his claims for service connection for a cervical spine disability and a left shoulder disability and describe what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A copy of this notice letter should be placed into the claims file.

2.  The RO/AMC should obtain the Veteran's VA treatment records from the VA facilities in Bay Pine, Tampa and Sebring.  Treatment records dated through March 2009 are located in the claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

3.  The RO/AMC should obtain the Veteran's Tricare treatment records as identified by the Veteran during his June 2011 hearing.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

4.  Following the completion of the development listed above, the RO/AMC should afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of his claimed right arm disability, bilateral shoulder disability and bilateral hand disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a right arm disability, bilateral hand disability and/or bilateral shoulder disability?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since March 2007.

b) Is it at least as likely as not (50 percent or greater probability) that any such diagnosed right arm disability, bilateral hand and/or bilateral shoulder disability had its onset during the Veteran's period of active duty service from September 1960 to December 1964 and from May 1966 to March 1982; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment on the Veteran's contention that he sustained these injuries in a May 1979 fall.

c) What impact, if any, did the Veteran's service connected lumbar spine disability have on his claimed right arm disability?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

6.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


